POSITIVE ELECTRODE FOR SECONDARY BATTERY AND SECONDARY BATTERY INCLUDING THE SAME
DETAILED ACTION

Response to Amendments
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 2-3 have been canceled. Claims 1, 4-11 and 14-19 are pending, wherein claims 1 and 11 are amended. Claims 1, 4-11 and 14-19 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 8-12, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunano (JP 2000077061 A, whose English machine translation is being used for citation purposes, hereafter Sunano) in view of Nakano et al. (US 20150147630 A1, hereafter Nakano)
claims 1 and 4, Sunano teaches a positive electrode for a secondary battery (See at least [0001]), the positive electrode comprising:
a first positive electrode mixture layer formed on a positive electrode collector ([0008]); and
a second positive electrode material mixture layer formed on the first positive electrode material mixture layer ([0008]),
wherein the first positive electrode material mixture layer comprises an active material such as lithium carbonate for overcharging which generates lithium and gas during charging (See [0009]-[0010]).
Sunano does not teach the active material as claimed. However, in the same field of endeavor, Nakano discloses that both lithium carbonate (Li2CO3) and lithium oxalate (Li2C2O4) can be included in a positive electrode mixture layer to generate gas during an overcharging event ([0053]). Therefore, lithium carbonate and lithium oxalate are functional equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced lithium oxalate of Sunano with lithium oxalate of Nakano, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
As to the claimed amount of the active material being 60 wt% to 99.9 wt%, it is submitted that the instantly claimed range is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular range as claimed is significant. Sunano discloses in an example ([0011]) an amount of 10 wt% of the active material. However, one of ordinary skill in the art would readily recognize the amount 
Regarding claim 2, Sunano teaches the positive electrode for a secondary battery of claim 1, wherein the active material for overcharging comprises a carbon element (in lithium carbonate, for example, see [0010]).
Regarding claim 8, Sunano teaches the positive electrode for a secondary battery of claim 1, wherein the first positive electrode material mixture layer further comprises a binder and a conductive agent (“conductive filler”, [0008]).
Regarding claim 9, Sunano teaches the positive electrode for a secondary battery of claim 1, wherein the second positive electrode material mixture layer comprises a lithium transition metal oxide (e.g., LiCoO2, [0013]).
Regarding claim 10, Sunano teaches the positive electrode for a secondary battery of claim 9, and the LiCoO2 reads on the claimed Lix1CoO2. The molar fraction of Co in Sunano teaches the instantly claimed range of  0.5<x1<1.3.
Regarding claims 11 and 14, Sunano teaches a method of preparing a positive electrode for a secondary battery ([0011]), the method comprising:
forming a first positive electrode material mixture layer on a positive electrode collector ([0011]); and 

wherein the first positive electrode material mixture layer comprises an active material for overcharging which generates lithium and gas during charging (See [0009]-[0010]).
Sunano does not teach the active material as claimed. However, in the same field of endeavor, Nakano discloses that both lithium carbonate (Li2CO3) and lithium oxalate (Li2C2O4) can be included in a positive electrode mixture layer to generate gas during an overcharging event ([0053]). Therefore, lithium carbonate and lithium oxalate are functional equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced lithium oxalate of Sunano with lithium oxalate of Nakano, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
As to the claimed amount of the active material being 60 wt% to 99.9 wt%, it is submitted that the instantly claimed range is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular range as claimed is significant. Sunano discloses in an example ([0011]) an amount of 10 wt% of the active material. However, one of ordinary skill in the art would readily recognize the amount can be adjusted to arrive at the claimed range, since the amount of 10 wt% is merely an example and Sunano does not state the amount cannot be adjusted. Selection of an amount of the active material involves merely general knowledge and ordinary capabilities of one skilled in the art, and thus one of ordinary skill in the art would easily arrive at the claimed range of 60 wt% to 99.9 wt% through routine experimentation. See MPEP § 2144.05 II. 
claim 12, Sunano teaches the method of claim 11, wherein the active material for overcharging comprises a carbon element (in lithium carbonate, for example, see [0010]).
Regarding claim 18, Sunano teaches a lithium secondary battery comprising the positive electrode for a secondary battery of claim 1 (See at least [0027]).
Regarding claim 19, Sunano teaches the lithium secondary battery of claim 18, and the instantly claimed limitations represent properties, characteristics or functions of the lithium secondary battery.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112.01, I.). In the instant case, Sunano teaches the same lithium secondary battery, as explained in the above rejections, and therefore teaches the limitations recited in the instant claim.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sunano in view of Nakano, as applied to claim 1 above, and further in view of Lee et al. (KR 20170103184 A, whose English machine translation is being used for citation purposes, hereafter Lee).
 Regarding claims 5-7, Sunano in view of Nakano teaches the positive electrode for a secondary battery of claim 1, but does not appear to disclose a thickness of the first positive electrode material mixture layer and a thickness of the second positive electrode material prima facie case of obviousness exists. See MPEP § 2144.05 (I). Further, upon review of the entire initial disclosure, there does not appear to be any criticality to the claimed thickness or thickness ratio.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sunano in view of Nakano, as applied to claim 11 above, and further in view of Lee.
Regarding claims 15-17, Sunano teaches the positive electrode for a secondary battery of claim 11, but does not appear to disclose a thickness of the first positive electrode material mixture layer and a thickness of the second positive electrode material mixture layer. However, in the absence of evidence that a particular thickness is significant, a selection of a thickness said above would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. For instance, Lee discloses a similar positive electrode comprising a first positive electrode material mixture layer and a second positive electrode material mixture layer (See at least Abstract), wherein the first positive electrode material mixture layer has a thickness of 1 µm to 100 µm ([0090]), the second positive electrode material mixture layer has a thickness of 1 µm to 100 µm ([0100]), and the thickness ratio of the first positive electrode material mixture layer to the second positive electrode material mixture layer is in a range of  0.01 to 100.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have selected a thickness of the first positive electrode material mixture layer to be 1 µm to 100 µm, a thickness of the second positive electrode material mixture layer to be 1 µm to 100 µm, and a thickness ratio of the first positive electrode material mixture layer to the second positive electrode material mixture layer to be 0.01 to 100, as taught by Lee, since the selection involves merely ordinary capabilities of one skilled in the art. The above ranges overlap those as claimed in claims 15-17, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Further, upon review of the entire initial disclosure, there does not appear to be any criticality to the claimed thickness or thickness ratio.

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive.
Applicant argues about disadvantageous results of using Li2CO3 as the active material (in the instant Comparative Example 2) compared with those of other active materials (e.g., Li2C2O4 in the instant Example 1). However, this argument is not persuasive, since the comparisons are not made with the closest prior arts. The evidence must compare the claimed invention to the closest prior art and must be commensurate in scope with the claims. The composition of the active material is only one of factors that will affect the final results (i.e., whether or not “fails to perform”, as stated in the argument) of the battery.
As to the argument with respect to the recited weight percentage of the active material set forth in the in claims 1 and 11, this newly amended limitation has been addressed in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727